BERDON, J., with whom MCDONALD, J.,
joins, concurring. To believe that General Statutes § 31-301 (f) does not affect the substantive rights of employers and insurers is to believe that Alice In Wonderland represents the real world. The majority concludes that § 31-301 (f) is procedural in order to avoid the application of the “date of injury rule”1 because an employee whose *324claim for workers’ compensation benefits is denied is statutorily obligated to repay an employer or its insurer some or all of the benefits received. The majority seems to ignore the fact that the employer or its insurer has little chance of recovering those benefits paid to employees during the appeal period. This is not because the employees are unwilling to abide by their obligations, but, rather, it is a result of the fact that many wage earners would not have the wherewithal to reimburse the employer or the insurer for weekly compensation and medical costs advanced during the appeal period.
Nevertheless, I agree with the majority’s conclusion, not as a result of the application of the date of injury rule, but, rather, because the legislative history of § 31-301 (f), as recited in the majority opinion, indicates that the legislature intended it to have retroactive application.
Accordingly, I concur in the result.

 The date of injury rule provides “that new workers’ compensation legislation affecting rights and obligations as between the parties, and not specifying otherwise, applied only to those persons who received injuries after the legislation became effective, and not to those injured previously.” Iacomacci v. Trumbull, 209 Conn. 219, 222, 550 A.2d 640 (1988).